Citation Nr: 1749266	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-06 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a total knee replacement, left knee, currently rated as 30 percent disabling.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. An, Associate Counsel






INTRODUCTION

The Veteran had active duty from June 1979 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  

On his February 2014 substantive appeal to the Board, the Veteran requested a hearing before a Veterans Law Judge of the Board.  Notification was sent to the Veteran regarding the hearing scheduled for March 7, 2017. See Correspondence dated February 2017.  However, the Veteran failed to show for his scheduled hearing and failed to explain his absence.  As such, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidence, the Board finds that remand is necessary before the Board can adjudicate the Veteran's claim of increased rating for his left knee condition.  Specifically, remand is necessary for a current VA examination. See Appellant's Brief dated March 2017. 

When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran was last provided a VA examination in November 2011.  Since the Veteran's claim was last before the Board, the Court issued a decision finding that VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald 8 Vet.App. 158 (2016); 38 C.F.R. §4.59 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Critically, this type of joint testing was not accomplished during the Veteran's most recent November 2011 knee and lower leg condition examination.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  Accordingly, additional VA examination is warranted here.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding pertinent VA treatment records not evidenced by the current record and associate with the claims file.

2. After receipt of all additional records, schedule the Veteran for a VA examination to determine the nature and severity of his knee and lower leg condition.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, active and passive range of motion testing as well as weight-bearing and non-weight-bearing testing must be conducted, and if possible, with the range of the opposite undamaged joint (right knee).  

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.

If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss.  If so, he or she should estimate the degree of lost motion during such flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The presence of ankylosis must be noted.  The examiner must also indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's bilateral knees, if any.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so state.

Further, the examiner must indicate whether there is cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion of the joint or partial removal of the semilunar cartilage.

3. Upon completion of the requested development and any additional development deemed appropriate, the AOJ should readjudicate the claims for increased rating for his service-connected knee condition.

4. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






